 

¥

Case 1:20-cr-00179 Document1 Filed on 02/24/20 in TXSD Page 1 of 1

@

AO91 (Rev. 12/03) Criminal Complaint . AUSA United States District Court

Southern District of Texas

UNITED STATES DISTRICT COURT FILED
FEB 2 4 2020

 

Southern District Of Texas Brownsville Division

 

UNITED STATES OF AMERICA CRIMINAL COMPLARNYES 4: Bradley, Clerk of Court
VS. ,

. , Case Number: 1:20-MJ-
Juan Vicente ARELLANO : '

A212 904 601 United States:

I, the undersigned complainant state that the following is true and correct to the best of my

knowledge and belief. On or about _ February 22, 2020 in Cameron County, in
the Southern District Of Texas defendant(s)

 

knowingly, willfully, and in reckless disregard of the fact that six persons were undocumented aliens, did bring in said aliens into
the United States at a place other than a designated port of entry by the Secretary of Homeland Security or the Attorney General
of the United States,

'
t

in violation of Title 8 United States Code, Section(s) 1324(a)(1)(A)(i)

 

I further state that I am a(n) Border Patrol Agent and that this complaint is based on the

following facts:
On February 22, 2020 at approximately 8:00 p.m., a Remote Video Surveillance System Operator alerted agents to possible
traffic near an area known as "PUB Resaca Area" in Brownsville, Texas. Border Patrol Agents responded to the area and were
able to locate 7 subjects hiding in the brush near the last seen location. The agents identified themselves and due to totality of
the circumstances conducted an immigration inspection. Agents determined that 1 subject, later identified as Juan Vicente
ARELLANO, was a United States citizen with no documentation and the 6 other subjects were present in the United States
illegally.

  
  
 
 
 
   

All 7 subjects were transported to the Brownsville Border Patrol Station for processing ayfd final dispbsition. After further
investigation, through sworn statements and photo line-ups from material witnesses, it #vas .determiyfed that Juan Vicente
ARELLANO was the smuggler who was guiding the group through the brush.

Continued on the attached sheet and made a part of this complaint: [1 Y

 

 

 

 

7 ‘Complainant
Petersgh, Clayton E. Border Patrol Agent
Sworn to before me and signed in my presence, Pritte#Name of Complainant
- . 6
February 24, 2020 at Brownsville, Texay~ _ \
Date : / _ City/State

Ignacio Torteya HI U.S. Magistrate Judge

Name of Judge 2 ‘TitleofJudge 2 | «| - Signature me
* aa \

 

 
